Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 1 of 6




                                                                          CGA

                                                                    Oct 29, 2020

                                                                            Fort Pierce




  October 29, 2020




                                          Colette Griffin-Arnold

                                           Oct 29, 2020
Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 2 of 6
Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 3 of 6
Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 4 of 6
Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 5 of 6




                                    29th




                                                  Colette Griffin-Arnold

                                                   Oct 29, 2020
Case 2:20-mj-00069-SMM Document 6 Entered on FLSD Docket 11/02/2020 Page 6 of 6
